Citation Nr: 1440954	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-04 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Although the Veteran's original tinnitus claim only annotated a claim for left ear service connection, subsequent statements by the Veteran indicated he intended a claim for bilateral tinnitus.  The Veteran's intent, combined with the RO's denial of service connection for bilateral tinnitus, resulted in the Board addressing the Veteran's tinnitus as a bilateral, vice left ear, claim.  

The electronic VBMS file contains a power of attorney (POA) document naming William Overby as the Veteran's representative.  At the hearing, however, the Veteran revoked that POA for the issues currently on appeal, and he represents himself in this matter.
  

FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss due to noise exposure during his 2 years of military service.

2.  The Veteran has bilateral tinnitus which is related to his now service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2003).   
2.  Bilateral tinnitus was caused by the service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

III. History

The Veteran testified in July 2014 that his military occupational specialty was 11B40, light infantry, and this is confirmed by his DD-214.  He explained that he was in combat numerous times, and asserted that he experienced repeated acoustic trauma from small arms fire, friendly 155 millimeter rounds fired only fifteen yards from his location, and bombs dropped from B-52 Stratofortresses which detonated in proximity to his location.  Additionally, the Veteran explained that he used explosives both in Vietnam and as a trainer for the Army Rangers, including mines, artillery simulators, and grenade simulators.  The Veteran also testified that he lost a portion of his hearing before leaving service, had ringing in his ears during service, as well as severe headaches.  The Veteran maintains that his current hearing loss disability is due to the acoustic trauma he experienced during service.  

In April 1969, the Veteran was provided a medical examination for purposes of enlisting into service.  Audiometric testing revealed that the Veteran had auditory thresholds of 0, 0, 0, and 0 in the left ear, and auditory thresholds of 0, 0, 0, and 0 in the right ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  The Board notes that the audiometric findings in April 1969 reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.

In February 1971, the Veteran was provided a medical examination for purposes of separating from the service.  Audiometric testing revealed that the Veteran had auditory thresholds of 15, 15, 15, and 15 in the left ear, and auditory thresholds of 15, 15, 15, and 15 in the right ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  The Board notes that although the audiometric findings in February 1971 reveal normal hearing in both ears, they also reveal a decrease in hearing acuity compared to the April 1969 audiometric examination.  See 38 C.F.R. § 3.385.

A February 1971 report of medical history taken for purposes of separating from the service shows that the Veteran reported experiencing hearing loss during service.  The examiner notated that the Veteran had had hearing loss in both ears in Vietnam from acoustic trauma.  

The Veteran was provided a VA audiological examination in September 2009.  The examination reviewed the Veteran's history in the military and noted that after the service he installed acoustic ceiling tiles for forty-two years, shot weapons recreationally (with hearing protection), and also used power tools (with hearing protection).  Audiometric testing revealed that the Veteran had auditory thresholds of 20, 35, 60, 80, and 90 decibels in the right ear, and auditory thresholds of 35, 55, 60, 60, and 65 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran had speech discrimination scores of 96 percent in the right ear, and 74 percent in the left ear.  The examiner stated that the Veteran has bilateral mixed hearing loss and unilateral left ear tinnitus.  See 38 C.F.R. § 3.385.  

The VA examiner was asked to opine whether the Veteran's current bilateral hearing loss and tinnitus were at least as likely as not related to his in service hearing loss while performing duties as a light weapons infantryman, and provide rationale.  Regarding the bilateral hearing loss, the VA medical examiner stated that the Veteran's exit hearing test in 1971 had sensitivity within normal limits, and therefore it is less likely than not that his bilateral hearing loss is related to his military service.  Regarding the tinnitus, the VA examiner stated that it is more likely than not related to his hearing loss in both ears, and that because that hearing loss apparently occurred after his separation from the military it is less likely than not that this Veteran has tinnitus associated with military service.  

IV. Analysis

In this case, the Board finds that the record supports the Veteran's assertions that he was exposed to significant acoustic trauma during service.  The Board recognizes that the September 2009 VA audiologist opined against the Veteran's claim, but the Board does not find this opinion to be as probative as the other evidence of record.  The September 2009 VA audiologist did not address the decrease in hearing over the Veteran's two years of service, and did not discuss the Veteran's report of hearing loss during service on his in-service report of medical history.  Consequently, the Board does not find her opinion to have significant probative value.  The Veteran testified that he was exposed to significant acoustic trauma, without the aid of hearing protection, during both combat and training, and he also provided service member letters to support those assertions.  The Veteran further testified that he had ringing in his ears during service, and that he lost a portion of his hearing before leaving service.  Additionally, the audiometric readings taken on examination for discharge from service are consistent with the Veteran's testimony, showing decreased hearing acuity as compared with the pre-enlistment examination in April 1969.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran has current bilateral hearing loss due to his military service.  Although the audiometric tests during service did not show that the Veteran had hearing loss as defined by VA, the evidence nevertheless demonstrates that the disease was in fact incurred during his service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) ("[W]hen audiometric test results at a [V]eteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  The Board, considering the above, finds that service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.303.

The Board also finds that the greater weight of the evidence supports the Veteran's claim for service connection for bilateral tinnitus.  A veteran is competent to testify about in-service and post-service symptoms of tinnitus, because tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran in this case has competently testified about both in-service and post-service symptoms of tinnitus.  Further, the September 2009 VA examiner indicated that tinnitus is more likely than not related to hearing loss.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Given the VA examiner's opinion regarding the relationship between tinnitus and hearing loss, and given that the Board finds that the Veteran's bilateral hearing loss is service connected, the Board consistently finds that service connection for bilateral tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


